SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April 2013 B COMMUNICATIONS LTD. (Name of Registrant) 2 Dov Friedman Street, Ramat Gan 52503, Israel (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F TForm 40-F * Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): * Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): * Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes* No T If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- B COMMUNICATIONS LTD. The following exhibit is attached: B Communications Ltd. Announces the Extension of an Agreement to Offer Joint Service Bundles between Bezeq - The Israel Telecommunication Corp. Ltd., a Controlled Subsidiary of the Registrant, and its Subsidiary, D.B.S. Satellite Services (1998) Ltd. ("DBS"); and an Agreement to Offer Joint Service Bundles between Bezeq International Ltd. and DBS. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. B COMMUNICATIONS LTD. (Registrant) By /s/Doron Turgeman Doron Turgeman Chief Executive Officer Date: April 26, 2013 EXHIBIT INDEX EXHIBIT NO.DESCRIPTION B Communications Ltd. Announces the Extension of an Agreement to Offer Joint Service Bundles between Bezeq - The Israel Telecommunication Corp. Ltd., a Controlled Subsidiary of the Registrant, and its Subsidiary, D.B.S. Satellite Services (1998) Ltd. ("DBS"); and an Agreement to Offer Joint Service Bundles between Bezeq International Ltd. and DBS.
